                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:05-CR-00048-BR


  UNITED STATES OF AMERICA

       v.                                                                      ORDER

  TRAVIS SENTELL MONROE


       This matter is before the court on defendant’s memorandum in support of motion for

early termination of supervised release, which the court construes as a motion requesting this

relief. (DE # 82.) The government filed a response. (DE # 84.)

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—
       (1) terminate a term of supervised release and discharge the defendant released at
       any time after the expiration of one year of supervised release, . . . if it is satisfied
       that such action is warranted by the conduct of the defendant released and the
       interest of justice[.]

18 U.S.C. § 3583(e).

       Defendant has served just over one year of a five-year term of supervised release. He

provides no factual justification for his request for early termination. The government opposes

defendant’s request, citing his criminal and “recidivist history.” (DE # 84, at 3.) It notes that the

United States Probation Office does not recommend early termination at this time. (Id. at 4 n.1.)

       Considering the record in this case, particularly the opinion of the United States

Probation Office, the court finds that the interest of justice would not be served by the early

termination of defendant’s supervised release now. Defendant’s motion is DENIED WITHOUT

PREJUDICE. If defendant files another motion for early termination, the motion shall state the




            Case 5:05-cr-00048-BR Document 85 Filed 07/31/20 Page 1 of 2
position of his supervising probation officer.

       This 31 July 2020.




                                      __________________________________
                                                     W. Earl Britt
                                                     Senior U.S. District Judge




                                                 2

           Case 5:05-cr-00048-BR Document 85 Filed 07/31/20 Page 2 of 2
